Broyles, C. J.
1. The defendant was convicted of manufacturing whisky. The undisputed evidence showed that he and another man were at a distillery which was in operation and running out whisky, and that both fled and escaped from the raiding officers. The defendant lived about a mile and a half away. No other persons were at the distillery. In his statement to the jury the defendant attempted to explain his presence at the distillery. Whether that explanation “was reasonable and satisfactory was a question for the jury; and the jury having rejected it as unsatisfactory to them, and their finding having been approved by the trial judge, this court has no authority to interfere.” See Flint v. State, 29 Ga. App. 222 (114 S. E. 585); Yonce v. State, 29 Ga. App. 173 (114 S. E. 584).
2. None of the special grounds of the motion for a new trial show cause for a reversal of the judgment.

Judgment affirmed.


Luke and Bloodxoorth, JJ., concur.